     Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 1 of 14 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 GUTTA ENTERPRISES, LLC,

                  Plaintiff,                      Case No.

    v.

 NAYVADIUS DEMUN WILBURN, p/k/a/                  JURY TRIAL DEMANDED
 FUTURE; XAVIER LAMAR DOTSON,
 p/k/a ZAYTOVEN; WILBURN HOLDING
 CO., INC., DOTSON EMPIRE LLC,
 NAYVADIUS WILBURN LLC,
 FREEBANDZ ENTERTAINMENT INC.,
 NAYVADIUS MAXIMUS MUSIC,
 ZAYTOVEN GLOBAL, LLC, ULTRA
 INTERNATIONAL MUSIC PUBLISHING
 LLC


                  Defendants.


                                         COMPLAINT

         Plaintiff, GUTTA ENTERPRISES, LLC (“Plaintiff”), by and through its attorneys,

Aronberg, Goldgehn, Davis and Garmisa, for its complaint against NAYVADIUS DEMUN

WILBURN, professionally known as “FUTURE” (“Willburn”); XAVIER LAMAR DOTSON,

professionally known as “ZAYTOVEN” (“Dotson”); WILBURN HOLDING CO., INC. (“WH”),

and DOTSON EMPIRE LLC (“DE”), NAYVADIUS WILBURN LLC, FREEBANDZ

ENTERTAINMENT INC., (“Freebandz”), NAYVADIUS MAXIMUS MUSIC, ZAYTOVEN

GLOBAL, LLC, and ULTRA INTERNATIONAL MUSIC PUBLISHING LLC (collectively

referred to as “Defendants”) states as follows:
     Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 2 of 14 PageID #:2




                     ALLEGATIONS COMMMON TO ALL COUNTS

                                      Nature of the Case

       1.      This is an action for copyright infringement in violation of 17 U.S.C. § 106

(exclusive rights in copyrighted works) and 17 U.S.C. § 501 (infringement of copyright).

                                          The Parties

       2.      Gutta Enterprises, LLC is a limited liability company organized under the laws of

the Commonwealth of Virginia with its principal place of business at 534 Rossmore Road,

Richmond, Virginia 23225.

       3.      Daquan Jakeem Rakae Robinson is a recording artist, professionally known as

“Gutta” (“Robinson”). Robinson is a resident of Virginia.

       4.      Robinson is an owner of Gutta Enterprises, LLC.

       5.      Robinson created, wrote, authored the music and lyrics, and registered “When U

Think About It” with the United States Copyright Office.

       6.      On January 10, 2017, Robinson received a registration (Registration No.

SRu001286775) for the sound recording and music for the song, “When U Think About It”.

       7.      Robinson subsequently assigned the rights to bring an action for infringement of

the work “When U Think About It” to Gutta Enterprises, LLC.

       8.      Defendant Nayvadius Demun Wilburn (“Wilburn”) is an artist performing under

the name “Future”, and is believed to be a resident of Atlanta, GA.

       9.      On information and belief, Wilburn owns and is signed to Defendant Wilburn

Holding Co., Inc. (“WH”),

       10.     Upon information and belief, Wilburn performs under Nayvadius Maximus Music.




                                                2
      Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 3 of 14 PageID #:3




       11.     WH is a corporation duly organized and existing under the laws of the State of

Georgia with its principal place of business at 2579 Park Central Blvd, Decatur, GA 30035.

       12.     Xavier Lamar Dotson (“Dotson”) is a producer and musician, professionally known

as Zaytoven, and is believed to be a resident of Atlanta, GA.

       13.     Upon information and belief, Dotson owns Dotson Empire LLC (“DE”).

       14.     Upon information and belief, Dotson publishes musical works under the name

Zaytoven Publishing.

       15.     Upon information and belief, Dotson Empire LLC is a company duly organized and

existing under the laws of the Commonwealth of Virginia with its principle of business at 305 Golden

Ln, Sutherlin, VA 24594.

       16.     Upon information and belief, Freebandz Productions LLC is a Georgia limited

liability company with its principal place of business at 3588 Highway 138, Suite 274, Stockbriedge,

Georgia 30281.

       17.     Upon information and belief, Nayvidius Maximus Music is a company organized

under the laws of the state of California.

       18.     Upon information and belief, Zaytoven Global, LLC is a Georgia limited liability

company with its principal place of business at 109 Somerset Hills, McDonough, Georgia 30253.

       19.     Upon information and belief, Datson is the owner of Zaytoven Global, LLC.

       20.     Upon information and belief, Ultra International Music Publishing and Zaytoven

Publishing are identified as copyright claimants for Defendant’s Infringing Song (as defined below).

       21.     Upon information and belief, Zaytoven Publishing is a subsidiary of Dotson Empire,

LLC or Zaytoven Global, LLC.




                                                 3
      Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 4 of 14 PageID #:4




                                       Jurisdiction and Venue

        22.     This Court has original subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. §§ 1331, 1338, and the Copyright Act, 17 U.S.C. § 501 et seq.

        23.     This Court has personal jurisdiction over Defendants because Defendants do

business within Chicago, Illinois, including upon information and belief, significant sales of the

Defendants Infringing Song and live public performances of the same within this Judicial District.

        24.     Upon information and belief, Defendant Wilburn performed live within this judicial

district on or about August 31, 2019.

        25.     Venue is properly found in this district pursuant to 28 U.S.C. §§ 1391(b)(2), (c)(2),

1400(a) because this is a civil action founded on federal question jurisdiction, because Defendants

committed acts of infringement in this jurisdiction, and a substantial part of the event giving rise

to the claim occurred in this judicial district.

                                    FACTUAL BACKGROUND

                                     “When U Think About It”

        26.     On or about January 2017, Robinson created, wrote, and recorded a song called

“When U Think About It” (the “Work”). A true and correct copy of the Work is attached as Exhibit

A.

        27.     On January 10, 2017, Robinson filed an application for registration of the sound

recording and music of “When U Think About It” with the United States Copyright Office.

        28.     That application was registered as SRu001286775. A true and correct copy of the

Certificate of Copyright Registration is attached as Exhibit B (the “Copyright”).

        29.     Robinson authored the sound recording, music, and lyrics of the Work.




                                                   4
     Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 5 of 14 PageID #:5




       30.     On April 21, 2017, Robinson sent Dotson an email seeking to obtain some beats for

a subsequent publication of the Work.

       31.     A recording of the Work was attached to the same email.

       32.     Upon information and belief, and at all times relevant, Dotson uses the email

address zaybookings@gmail.com.

       33.     Dotson replied and gave Robinson the pricing information. A true and correct copy

of the April 21, 2017 email chain is attached as Exhibit C.

       34.     Upon information and belief, Dotson opened the file sent by Robinson and listened

to the Work.

       35.     Since April 21, 2017, Dotson had direct access to the Work.

       36.     On July 16, 2017, Robinson sent an email to Isam Mostafa, professionally known

as Doe Boy (“Mostafa”), a recording artist whom, upon information and belief, is signed to

Wilburn’s label company, WH.

       37.     In the email to Mostafa, Robinson attached a recording of the Work and asked it to

be forwarded to Wilburn. Mostafa replied and gave Robinson the pricing within three hours. A true

and correct copy of the email is attached as Exhibit D.

                        Infringing Material: “When I Think About It”

       38.     Upon information and belief, Defendant Wilburn is credited as the artist of “When

I Think About It.” (“When I Think About It” or “Defendants’ Infringing Song”)

       39.     Upon information and belief, Defendant Dotson is credited as the publisher “When

I Think About It.”

       40.     Upon information and belief, Defendant WH is a record label based in Atlanta,

Georgia.




                                                5
     Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 6 of 14 PageID #:6




       41.      Upon information and belief, Defendant Wilburn owns and is one of the artists

signed to WH.

       42.      Upon information and belief, WH maintains a website under the name “Freebandz”

at http://www.freebandz.com, which identifies Wilburn as one of its artists.

       43.      Upon information and belief, WH is responsible for the content of the Freebandz

website.

       44.      Upon information and belief, WH promotes the musical career of Wilburn.

       45.      Upon information and belief, WH financially benefits from the success of Wilburn.

       46.      Upon information and belief, Defendant DE is a publishing company registered in

the Commonwealth of Virginia.

       47.      Upon information and belief, Dotson is the owner, Chief Executive Officer, and

Chief Financial Officer of DE.

       48.      Upon information and belief, Dotson or DE maintains a website under the name

“ZaytovenBeatz” at http://www.zaytovenbeatz.com, which identifies Dotson as a songwriter and

producer.

       49.      Upon information and belief, Dotson or DE is responsible for the content of the

“ZaytovenBeatz” website.

       50.      Upon information and belief, DE promotes Dotson’s publishing business.

       51.      Upon information and belief, DE financially benefits from Dotson’s career as a

publisher.

       52.      On July 5, 2018 “When I Think About It” was released as a single on YouTube, at

https://www.youtube.com/watch?v=NZfpMiHt7GM, and it.




                                                6
       Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 7 of 14 PageID #:7




        53.    On July 6, 2018, Defendants digitally released the album Beast Mode 2 (the

“Album”) on Apple Music, Spotify, Amazon Music, Deezer, Soundcloud, Tidal, and YouTube

Music for streaming and download.

        54.    The Album credits Wilburn as the artist and Dotson as the publisher.

        55.    “When I Think About It,” is featured on the Album.

        56.    “When I Think About It” was registered at the Copyright Office on August 22,

2018, with Registration No. PA0002142588.

        57.    Upon information and belief, Wilburn and Dotson are authors of “When I Think

About It.”

        58.    Upon information and belief, at least through Dotson receiving Plaintiff’s Work,

both Wilburn and Dotson had access to the Work prior to creating the Defendants’ Infringing Song.

        59.    Upon information and belief, the Album was released in connection with Epic

Records, a division of Sony Music Entertainment.

        60.    “When I Think About It” has been widely distributed through the United States

since July 5, 2018.

        61.    Upon information and belief, the Album debuted at number 3 on U.S. Billboard

200.

        62.    Upon information and belief, the Album debuted with 57,000 units (equivalent of

73.5 million streams), granting Wilburn his ninth Top 10 and the highest-charting streaming-

exclusive album.

        63.    Upon information and belief, as of this filing date, “When I Think About It” has

gathered more than 3.1 million views on YouTube, more than 24,005 fans on Deezer, and the

Album accrued more than 17.3 likes on SoundCloud.




                                               7
       Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 8 of 14 PageID #:8




        64.      A true and correct copy of Defendant’s Infringing Song is attached hereto as Exhibit

E 1.

                                               COUNT I
                                        Copyright Infringement
                                 Violation of 17 U.S.C. §§ 106 and 501

        65.      Plaintiff re-alleges and incorporates the allegations set forth in each of the foregoing

paragraphs as if fully set forth herein.

        66.      The foregoing acts of Defendants constitute infringement of Plaintiff’s registered

copyright and exclusive rights under the copyright laws in violation 17 U.S.C. §§ 106 and 501.

        67.      Plaintiff is the owner of the Sound Recording Copyright for “When U Think About

It.”

        68.      “When U Think About It” is an original work made by Robinson.

        69.      Robinson registered the sound recording of “When U Think About It” with the

Copyright Office on January 10, 2017.

        70.      Registration with the Copyright Office creates a rebuttable presumption of

originality and sufficient to warrant copyright protection.

        71.      Defendants had access to “When U Think About It” through, at least receiving the

recording files from Robinson via email to Dotson and Mostafa.

        72.      On or about June 25, 2019, Plaintiff, through other counsel, sent a letter to

Defendant Wilburn informing him of the allegations of copyright infringement between the Work

and Defendants’ Infringing Song.




1
 Exhibits A and E will be filed using the Digital Media Exhibit Submission in lieu of delivering USB drives to the
Court’s intake desk.



                                                        8
      Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 9 of 14 PageID #:9




        73.    Upon information and belief, Defendant Wilburn did not respond substantively to

that letter.

                                             Similarities

        74.    The Work and Defendants’ infringing song are substantially similar.

        75.    The lyrics in the actual songs, specifically including the hook and chorus, are

substantially similar.

        76.    Both choruses contain a theme about having money and have substantially similar

structure.

        77.    The lyrics between the two songs are extremely similar when laid out side by side,

as illustrated below:

 Defendants’ Song “When I Think About It”              Robinson’s Song “When U Think About It”

 Zaytoven                                              [Instrumental intro]
 Oh yeah
 Two
 Ha, ha, ha, ha
 When I think about it
 It’s one thousand
 Got on a million dollars in jewelry when I            My whole life I’ve been keeping it G, when u
 think about it                                        think about it,
 Got more guns than a terrorist when I think           Laying low from the police, when u think
 about it                                              about it,
 All these cars, my kids inheritin’ when I think       Stashing money, grind with no sleep, when u
 about it                                              think about it,
 All this money I can’t cherish when I think           Real nigga, you should think of me, when u
 about it                                              think about it,
 These niggas rather see me suffer, now I              My whole life I’ve been keeping it G, when u
 think about it                                        think about it,
 I know they playin’ undercover when I think
 about it

 Ordered more whips, more jewelry                      Doing things you see in your sleep
 We take more trips, fuck the whole jury               You only dream about it, counting money,
 They got me in the courts like I’m losing             thousands on sneaks
 I gotta be the one most improving                     Grindin’ hard, powder for cheek


                                                   9
   Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 10 of 14 PageID #:10




I know they gon’ try to misuse me                   Posted up in the hood like I’m poster
Patiently wait while they come up with              Bitches love Gutta taking pics with my
solutions                                           posters
Twenty chains on my neck, man, they can’t           niggas jokin’, then we expose ‘em
figure me out                                       How we ball on ‘em, that’s the difference, we
Put a Rollie ‘round my neck, they try and           roast ‘em
figure me out                                       Yeah, what I’ve been through, I can’t help but
They ‘bout to gas up the jet, then try and          be bawdy
figure me out                                       Niggas tried to kill me, now I pop the
I had to get some more Fugazi, they tryna           Gotta stay with the gun on my hip
figure me out                                       Guess being the real nigga comes with a risk
Wetter than a pussy, got your nose running          They plottin’ on me because I’m the one to
Kamikaze comin’, I don’t know nothing               get rich
We just gettin' the money, fuck the whole           See my diamonds shinin’ so they come for
public                                              my wrist
You can get the whole clip if you tryna touch       And they ain’t ask for none of this shit
me                                                  Guess that’s the price you pay when you
                                                    come from the Bricks
Got a million dollars in jewelry when I think       My whole life I’ve been keeping it G, when u
about it                                            think about it
Got more guns than a terrorist when I think         Stashing money, grind with no sleep, when u
about it                                            think about it.
All these cars, my kids inheritin’ when I think     Real nigga, you should think of me, when u
about it                                            think about it,
All this money I can’t cherish when I think         my whole life I’ve been keeping it G
about it                                            When u think about it,
These niggas rather see me suffer, now I            laying low from the police, when u think
think about it                                      about it,
I know they playin’ undercover when I think         Stashing money, grind with no sleep, when u
about it                                            think about it,
Ordered more whips, more jewelry                    real nigga, you should think of me, when u
We take more trips, fuck the whole jury             think about it
Popcorn, movie, nigga snap a pic                    All you gotta do is chill
You can see the Rollie shining on her, bitch        For some people, that’s just too real
Full blown Burberry and she vegetarian              I rap by myself, guess you could say I set hop
Caught her in Bahamas and she got                   Dropped off a pack, now I’m off to the next
interrogated                                        stop
Chanel or Valentino, tell me what’s your very
favorite                                            Multi-colored diamonds on my fingers look
I askin’ a Latina, ‘cause I’m in the very latest    like Ring-Pops
They tryna keep up with me, that’s just like        I stay deep in thought contemplating ‘bout
investigation                                       the money
They do their check up on me, thought I was         Prolly couldn’t hear you if you talking right in
in a Mercedes                                       front of me


                                                   10
    Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 11 of 14 PageID #:11




 I’m droppin’ out of school but that didn’t       I want you to need me, don’t want it for
 stop my education                                nothin’
 I swear I’m most improved, I had to flood the    Takin’ shape easy, like the morning of a
 population                                       Sunday
 She made a move, run and prove                   Documented life, come play me in the movie
 She know my love is very sacred                  The real guns live out the scenes when they
 Whip up in that spaceship                        shootin’
 Check my registration                            Headed down a wrong road, then I U-ey
                                                  Got back on track, and kept it movin’
                                                  Now I’m not too far from where I started
                                                  Still sellin’ bricks in the back of the apartment
 Got on a million dollars in jewelry when I       My whole life I’ve been keeping it G, when u
 think about it                                   think about it,
 Got more guns than a terrorist when I think      Laying low from the police, when u think
 about it                                         about it,
 All these cars, my kids inheritin’ when I think Stashing money, grind with no sleep, when u
 about it                                         think about it,
 All this money I can’t cherish when I think      Real nigga, you should think of me, when u
 about it                                         think about it,
 These niggas rather see me suffer, now I         My whole life I’ve been keeping it G, when u
 think about it                                   think about it,
 I know they playin’ undercover when I think Laying low from the police, when u think
 about it                                         about it,
 Ordered more whips, more jewelry                 Stashing money, grind with no sleep
 We take more trips, fuck the whole jury          When u think about it,
                                                  Real nigga, you should think of me, when you
                                                  think about
                                                  [Instrumental outro]
        78.     The chorus of both songs are substantially similar.

       79.     In both songs, the chorus repeat the clauses “when I think about it” and “when you

think about it.”

       80.     “When I think about it” is substantially similar to “When u think about it.”

       81.     The direct subject matter discussed in both songs are strikingly similar.

       82.     In Robinson’s chorus, he discusses both money (“stashing money, grin with no

sleep”) and the inability to use it (“my whole life I’ve been keeping it G” and “laying law from the

police”).




                                                 11
    Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 12 of 14 PageID #:12




       83.     Defendants’ chorus discusses both money (“got on a million dollars in jewelry”)

and the inability to cherish it (“all these cars, my kids inheritin’” and “all this money I can’t

cherish”).

       84.     There is a substantial degree of similarities between the Work and “When I Think

About It.”

       85.     These similarities have qualitative and quantitative significance to the Work.

       86.     The copying by Defendants constitute impermissible copying of protectable

elements of the Work that are original.

       87.     Since at least as early as June 25, 2019 Defendants’ having actual knowledge of

Plaintiff’s copyright have continued their infringement.

       88.     Defendants’ infringement is willful.

       89.     Plaintiff is entitled to an award of damages pursuant to 17 U.S.C. § 504.

       90.     As a direct and proximate result of the foregoing acts and conducts, Plaintiff has

also sustained and will continue to sustain irreparable injury for which there is no adequate remedy

at law. Plaintiff is entitled to injunctive relief to restrain and enjoin Defendants’ continuing

infringing conduct, pursuant to 17 U.S.C. § 502.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Gutta Enterprises, LLC, prays for entry of:

       1.      A FINAL JUDGMENT that Defendants have infringed, and willfully infringed

               Plaintiff’s Copyright in the Work in violation of 17 U.S.C. §§ 106 and 501;

       2.      An ORDER pursuant to 17 U.S.C. § 502, enjoining Defendants and their affiliates,

               officers, directors, agents, servants, employees, attorneys, members, parents,

               subsidiaries, and all those acting in concert or participation therewith, temporarily,




                                                12
Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 13 of 14 PageID #:13




        preliminary, and permanently, from designing, importing, distributing, promoting,

        displaying, offering for sale, selling, and publicly performing the Infringing Work;

  3.    An ORDER pursuant to 17 U.S.C. § 502, enjoining Defendants and their affiliates,

        officers, directors, agents, servants, employees, attorneys, members, parents,

        subsidiaries, and all those acting in concert or participation therewith, temporarily,

        preliminarily and permanently, from infringing the Plaintiff’s Copyright in the

        Work;

  4.    A further ORDER

        a.      Pursuant to 17 U.S.C. §§ 504(a) and (b), requiring Defendants to account

                for all gains, profits, and advantages derived and accrued as a result of their

                infringement of the Plaintiff’s Copyright in the Work;

        b.      Pursuant to 17 U.S.C. §§ 504(a) and (b) an award of Plaintiff’s actual

                damages, as well as all profits Defendants derived, jointly and severally,

                from infringing the Plaintiff’s Copyright in the Work;

        c.      Or, in the alternative to be determined by Plaintiff, pursuant to 17 U.S.C. §§

                504(c) an award of statutory damages against defendants jointly and

                severally, in an amount not less than $750 or more than $30,000 as the court

                considers just;

        d.      Pursuant to 17 U.S.C. §§ 505, an award of Plaintiff’s full costs and

                reasonable attorneys fee as part of the costs.

        e.      Assessing such other and further relief as the Court may deem just and

                proper.




                                          13
    Case: 1:21-cv-03585 Document #: 1 Filed: 07/06/21 Page 14 of 14 PageID #:14




                                     JURY DEMAND

Plaintiff demands a trial by jury.



Filed this 6th day of July 2021               Respectfully submitted,

                                              GUTTA ENTERPRISES LLC



                                              /s/ Christopher W. Niro

                                              Christopher W. Niro
                                              cniro@agdglaw.com
                                              Kristina D. Diesner
                                              kdiesner@agdglaw.com
                                              ARONBERG GOLDGEHN DAVIS &
                                              GARMISA
                                              330 N. Wabash Ave., Suite 1700
                                              Chicago, IL 60611
                                              312-755-3161

                                              Attorneys for Plaintiff, Gutta Enterprises,
                                              LLC




                                         14
